Fourth Court of Appeals
                               San Antonio, Texas
                                      July 7, 2015

                                  No. 04-15-00383-CV

                               IN RE HATTIE POOLE,

                    From the Probate Court No 2, Bexar County, Texas
                             Trial Court No. 2014-PC-4118
                        Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
      The Appellant’s Motion for Extension of Time to File Notice of Appeal is GRANTED.



                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court